Citation Nr: 1046581	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  04-41 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a low back disability.  


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 2000 to 
November 2002.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.  In 
that decision, the RO denied a claim for service connection for a 
low back disability.  

In April 2008, this claim was remanded so the Veteran could 
receive VCAA notice regarding her claim.  As explained further 
below, the Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially complied with the instructions of the 
remand.  See, Dyment v. West, 13 Vet. App. 141, 146-47 (1999); 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran has a low back disability that is related to service.  


CONCLUSION OF LAW

A chronic low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), eliminated the 
concept of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative, if 
any, of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  In 
addition, the notice must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 38 U.S.C.A. 
§ 5103(a) and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a March 2006 letter, the Veteran was informed of how VA 
determines disability ratings or effective dates, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Originally, the RO inferred a claim for a low back disability 
from a June 2003 VA examination report in which the Veteran told 
the examiner that she was claiming "low back pain."  In a July 
2003 decision, the RO denied service connection for a low back 
disability.  The Veteran had not been given total VCAA notice at 
this point for that issue.  As mentioned above, in April 2008 
this claim was remanded in order to afford the Veteran proper 
notice.  

The AOJ sent the Veteran a letter in April 2008.  This letter 
notified the Veteran of information and evidence necessary to 
substantiate her claim for service connection for a low back 
disability.  She was notified of the information and evidence 
that VA would seek to provide and the information and evidence 
that she was expected to provide.  This letter also explained how 
to substantiate a claim for an earlier effective date, even 
though the Veteran had not filed such a claim.  

In August 2008, the AOJ sent a letter to cure the "extra 
notice" that the Veteran received in the prior letter.  This 
letter was sent to the same Pasadena, California address as the 
April 2008 letter, but it was returned as undeliverable.  A 
December 2008 address inquiry response from the United States 
Postal Service showed the Veteran moved and provided no 
forwarding address.  

In December 2008, a private address locator showed the Veteran's 
current address was in Los Angeles, California.  The same month, 
the corrective VCAA notice letter was sent to the Los Angeles, 
California address.  The Veteran did not respond and a follow up 
letter to the Los Angeles, California address was sent.  Neither 
of these letters was returned as undeliverable.  However, a 
February 2010 private address locator was used to find the 
Veteran listed as being at a Grand Prairie, Texas, P.O. Box 
address.  In February 2010, corrective VCAA notice was sent to 
the Grand Prairie, Texas, P.O. Box address.  In March 2010, this 
letter was returned.  Also returned was the following 
correspondence, sent to a Grand Prairie, TX, Hwy 360 address: a 
May 2010 corrective VCAA notice (returned June 2010); an August 
2010 SSOC (returned October 2010); and a September 2010 
representative clarification letter (returned October 2010).  

There is no current phone number for the Veteran in VACOLS.  The 
Court has held that VA may rely on the "last known address shown 
of record."  See Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  
The burden is on the appellant to keep VA apprised of her 
whereabouts; if she does not do so, there is no burden on the 
part of the VA to "turn up heaven and earth to find [the 
appellant]."  Hyson v. Brown, 5 Vet. App. 262 (1993).  
Consequently, the Board finds that VA has satisfied its duty to 
notify the Veteran of the SSOC and corrective VCAA notice.  

The duty to assist contemplates that VA will help a claimant 
obtain records relevant to the claim, whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4) (2010).  VA has done everything 
reasonably possible to assist the Veteran with respect to her 
claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and relevant 
medical records have been secured.  The Veteran was given a VA 
examination in June 2003.  The duties to notify and assist have 
been met.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease 
occurred in service is not enough.  There must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the witness's personal knowledge.  Barr v. Nicholson, 
21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  
Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2) (2010).  

The Board must also assess the credibility, and therefore the 
probative value of the evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  In determining whether documents submitted by 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his or her active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay 
evidence stating that any event occurred does not have to be 
accepted unless documentary evidence can prove otherwise.  
Rather, the probative value of lay statements is to be weighed 
like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 
(2010).  

The Veteran has made no assertions regarding her low back claim 
in this case except for the statement recorded in the June 2003 
examination report which states she was claiming low back pain 
since 2001.  The Veteran is currently service connected for: a 
stress reaction for the bilateral knees, bilateral wrists, 
bilateral ankles, and the right tibia; a left tiba stress 
fracture; GERD; and bilateral pes planus.  

In the April 2000 enlistment examination, there were no back 
problems reported by the Veteran.  It appears the Veteran was 
initially disqualified physically due to weight concerns, but was 
ultimately found qualified to enlist.  

The service treatment records show the Veteran complained of pain 
to the lower extremities and wrists.  In December 2001, she was 
given a bone scan.  This test showed stress fractures and stress 
reactions were found in the lower extremities.  The spine is not 
mentioned.  

In January 2002, the Veteran reported to the emergency room for 
upper back and shoulder pain.  She was given Motrin and told to 
return if needed.  

Her lower extremity and wrist problems continued to plague her 
and in May 2002 she went before a Medical Evaluation Board (MEB).  
The MEB report detailed her past diagnoses of stress fractures 
and reactions.  She did not have arthritis and bone studies were 
normal.  The report concluded the Veteran had chronic bilateral 
knee, leg, foot, ankle and wrist pain that was resistant to 
treatment.  The condition was not going to improve as long as she 
continued to perform the physically demanding activities of a 
heavy wheel mechanic.  If the activities were modified she could 
improve.  She did not meet retention standards.  The diagnoses 
included bilateral tibia stress reactions; left tibia stress 
fracture (healing); bilateral knee stress reactions; bilateral 
wrist stress reactions; and left foot and ankle stress reaction.  
There was no mention of a spine disability.  

In June 2003, the Veteran was given a VA examination.  She was 
claiming low back pain since 2001.  She had full range of motion 
of the spine with normal motor and sensory function.  Reflexes 
were present and equal and straight leg raising was negative.  
There was no evidence of a current lumbar spine disability.  At a 
February 2005 VA examination for the bones, the Veteran did not 
complain of pain to her lower back.  

The Board finds the Veteran competent to state that she had back 
pain since 2001 at the 2003 VA examination because that is within 
her own personal experience.  Layno v. Brown, 6 Vet. App. 465 
(1994); 38 C.F.R. § 3.159(a)(2) (2010).  The Board finds her 
statements credible since there is nothing in the claims folder 
to contradict her claim of low back pain.  However, pain is not 
analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001) (the claimant was seeking service 
connection for a neck disability and an increased rating for a 
low back disability.  On the issue of service connection, the 
Court held that pain alone without a diagnosed or identifiable 
underlying malady or condition did not constitute a disability 
for which service connection may be granted.  Subsequently, the 
Federal Circuit dismissed the issue of service connection stating 
it was precluded from reviewing the factual determinations of the 
Board or the Court.)  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Here, the Veteran has not identified what low back disability she 
has and there is nothing elsewhere in the record to establish 
that she has a back disability related to service.  

The Board finds the June 2003 VA examination report the most 
probative piece of evidence in the file on the issue because the 
Veteran was interviewed, physically examined and the examiner 
gave a fully supported explanation as to why it was felt that 
there was no evidence of a lumbar disability.  

Weighing the evidence, the Board finds that service connection 
for a low back disability is not warranted.  In this case, a 
clear preponderance of the evidence is against the Veteran's 
claim for service connection for a low back disability and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010).  


ORDER

Entitlement to service connection for a low back disability is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


